DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 3, 2021 has been entered.

Status of the Claims
This Office Action is responsive to the amendment filed May 3, 2021. As directed by the amendment: Claims 1, 2, 9, 13, 18, and 20 have been amended. Claims 1-20 are presently pending in this application. 

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cloutier (US 4,211,228).
Regarding claim 1, Cloutier discloses a tibial baseplate system (figure 5), comprising a tibial baseplate (45) having a first surface (see figure 5 below) and a second surface (see figure 5 below) that is substantially opposite to the first surface (see figure 5 below), the first surface (see figure 5 below) being configured to (i.e. capable of) be seated on a resected surface at a proximal end of a tibia (43), wherein the tibial baseplate (45) comprises an anterior end portion (see figure 5 below), a posterior end portion (see figure 5 below), a lateral side portion (see figure 5 below), and a medial side portion (see figure 5 below), wherein the tibial baseplate (45) comprises a first guide (see figure 5 below) that opens at a perimeter of the anterior end portion (see figure 5 below) and that extends from the anterior end portion (see figure 5 below) towards the posterior end portion (see figure 5 below) of the tibial baseplate (45), and wherein the first guide (see figure 5 below) is configured to (i.e. capable of) slidingly couple with a first spacer (69) such that the first spacer (69) is configured to (i.e. 

    PNG
    media_image1.png
    632
    687
    media_image1.png
    Greyscale

Regarding claim 3, Cloutier discloses wherein the first guide (see figure 5 above) comprises at least one of (i) first elongated recess (see figure 5 above) and (ii) first elongated process.

Regarding claim 5, Cloutier discloses further comprising the first spacer (69), wherein when the tibial baseplate system (figure 5) is disposed in a knee joint and an inferior surface of the first spacer (69) contacts the second surface of the tibial baseplate (see figure 5 above), a superior surface of the spacer (69) is configured to (i.e. capable of) directly contact a femur of the knee joint.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-12, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cloutier (US 4,211,228) in view of Luckman (US 5,520,695).
Regarding claim 1, Cloutier discloses a tibial baseplate system (figure 5), comprising a tibial baseplate (45) having a first surface (see figure 5 below) and a second surface (see figure 5 below) that is substantially opposite to the first surface (see figure 5 below), the first surface (see figure 5 below) being configured to (i.e. capable of) be seated on a resected surface at a proximal end of a tibia (43), wherein 


    PNG
    media_image2.png
    632
    687
    media_image2.png
    Greyscale

Yet, Cloutier lacks wherein the tibial baseplate comprises a first guide that opens at a perimeter of the anterior portion and that extends from the anterior end portion towards the posterior end portion of the tibial baseplate, and wherein the first guide is 
However, Luckman teaches a connection mechanism wherein a guide (15) (see figure 4 below) opens at a perimeter of the anterior end portion (see figure 4 below) and that extends from an anterior end portion (see figure 4 below) towards a posterior end portion (see figure 4 below) of the plate (see figure 4 below), and wherein the guide (15) (see figure 4 below) is configured to (i.e. capable of) slidingly couple with a spacer (16) (figure 5) such that the spacer (16) is configured to (i.e. capable of) slide along the guide (15) (see figure 4 below) from the anterior end portion (see figure 4 below) towards the posterior end portion (see figure 4 below) of the plate (figures 4 and 5).

    PNG
    media_image3.png
    335
    656
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Cloutier’s connection mechanism between the baseplate and the first spacer with a guide that opens at a perimeter of the anterior end portion and that extends from the anterior end portion 
Regarding claim 2, the modified Cloutier’s baseplate system has wherein the first guide (15 of Luckman) is coupled with the first spacer (the modified Cloutier’s first spacer) such that the first spacer is configured to (i.e. capable of) slide along the first guide (15 of Luckman) substantially parallel with the second surface (see figure 5 of Cloutier above).
Regarding claim 3, the modified Cloutier’s baseplate system has wherein the first guide (15 of Luckman) comprises at least one of (i) a first elongated recess (see figure 4 of Luckman above) and (ii) a first elongated process.
Regarding claim 4, the modified Cloutier’s baseplate system has wherein the first guide (15 of Luckman) comprises the first elongated recess (see figure 4 of Luckman above), and wherein the first elongated recess (see figure 4 of Luckman above) opens from the anterior end portion (see figure 4 of Luckman above) of the tibial baseplate (the modified Cloutier’s tibial baseplate).
Regarding claim 5, the modified Cloutier’s baseplate system has further comprising the first spacer (the modified Cloutier’s first spacer), wherein when the tibial baseplate system is disposed in a knee joint (figure 5 of Cloutier) and an inferior surface of the first spacer (the modified Cloutier’s first spacer) contacts the second surface of the tibial baseplate (the modified Cloutier’s tibial baseplate), a superior surface of the 
Regarding claim 6, the modified Cloutier’s baseplate system discloses all the features/elements as claimed but lacks further comprising the first spacer, wherein an anterior end of the first spacer comprises an opening that is configured to receive a portion of a handle.
However, Luckman teaches wherein an anterior end of the spacer (16) comprises an opening (considered wherein element 17 is situated in) that is configured to (i.e. capable of) receive a portion of a handle (17) (figure 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Cloutier’s baseplate system having the first spacer with wherein an anterior end of the first spacer comprises an opening that is configured to receive a portion of a handle as taught by Luckman, since such a modification would allow the user to grip onto the handle to insert the spacer.
Regarding claim 8, the modified Cloutier’s baseplate system has wherein the baseplate system further comprises a trial tibial component (67 of Cloutier), wherein the trial tibial component couples (has been interpreted as indirect coupling) with the first guide (15 of Luckman).
Regarding claim 9, Cloutier discloses a tibial baseplate system (figure 5), comprising a tibial baseplate (45) having a first surface (see figure 5 above) and a second surface (see figure 5 above) that is substantially opposite to the first surface (see figure 5 above), the first surface (see figure 5 above) being configured to (i.e. 
Yet, Cloutier lacks wherein the tibial baseplate comprises a first spacer guide that opens at a perimeter of the anterior end portion and that extends from the anterior end portion towards the posterior end portion of the tibial baseplate and that is configured to slidingly couple a first spacer to the lateral side portion of the tibial baseplate such that the first spacer is configured to slide along the first spacer guide, from the anterior end portion towards the posterior end portion of the tibial baseplate, and wherein the tibial baseplate comprises a second spacer guide that opens at the perimeter of the anterior end portion and that extends from the anterior end portion towards the posterior end portion of the tibial baseplate and that is configured to slidingly couple a second spacer to the medial side portion of the tibial baseplate, such that the second spacer is configured to slide along the second spacer guide, from the anterior end portion towards the posterior end portion of the tibial baseplate.
However, Luckman teaches a connection mechanism wherein a guide (15) (see figure 4 above) that opens at a perimeter of the anterior end portion (see figure 4 above) and that extends from the anterior end portion (see figure 4 above) towards a posterior end portion (see figure 4 above) of the plate (see figure 4 above), and wherein the guide (15) (see figure 4 above) is configured to (i.e. capable of) slidingly couple with a spacer (16) (figure 5) such that the spacer (16) is configured to (i.e. capable of) slide along the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute each of Cloutier’s connection mechanism between the guides and the spacers with a guide that opens at a perimeter of the anterior end portion and that extends from the anterior end portion towards the posterior end portion of the plate, and wherein the guide is configured to slidingly couple with a spacer such that the spacer is configured to slide along the guide from the anterior end portion towards the posterior end portion of the plate as taught by Luckman, since such a modification is a mere substitution of one known connection mechanism for another to yield predictable results. 
Thus, the modified Cloutier’s baseplate system has wherein the tibial baseplate comprises a first spacer guide (15 of Luckman) that opens at a perimeter of the anterior end portion (see figure 4 of Luckman above) and that extends from the anterior end portion (see figure 4 of Luckman above) towards the posterior end portion (see figure 4 of Luckman above) of the tibial baseplate (the modified Cloutier’s tibial baseplate) and that is configured to (i.e. capable of) slidingly couple a first spacer (the modified Cloutier’s first spacer) to the lateral side portion of the tibial baseplate (figure 5 of Cloutier) such that the first spacer is configured to (i.e. capable of) slide along the first spacer guide (15 of Luckman), from the anterior end portion towards the posterior end portion of the tibial baseplate (the modified Cloutier’s tibial baseplate), and wherein the tibial baseplate comprises a second spacer guide (another element 15 of Luckman) that opens at the perimeter of the anterior end portion (see figure 4 of Luckman above) and 
Regarding claim 10, the modified Cloutier’s baseplate system has wherein the first spacer guide (15 of Luckman) comprises at least one of a first elongated recess that opens from the anterior end portion (see figure 4 of Luckman above).
Regarding claim 11, the modified Cloutier’s baseplate system has wherein the first spacer (the modified Cloutier’s first spacer) comprises a process (18 of Luckman) that extends from an inferior portion of the first spacer (figure 5 of Luckman) and that is configured to (i.e. capable of) fit within the elongated recess to guide (15 of Luckman) the first spacer (the modified Cloutier’s spacer) to slide from the anterior end portion (see figure 4 of Luckman above) towards the posterior end portion (see figure 4 of Luckman above) of the tibial baseplate (the modified Cloutier’s tibial baseplate). 
Regarding claim 12, the modified Cloutier’s baseplate system has wherein the tibial baseplate system further comprises the first spacer (the modified Cloutier’s first spacer), and wherein the first spacer shaped to (i.e. capable of) slidingly mate with the first spacer guide (15 of Luckman).

Regarding claim 15, the modified Cloutier’s baseplate system has wherein the second spacer guide (another element 15 of Luckman) runs substantially parallel to the first spacer guide (15 of Luckman).
Regarding claim 16, the modified Cloutier’s baseplate system has wherein the tibial baseplate system further comprises the first spacer (the modified Cloutier’s first spacer), the first spacer being coupled to the first spacer guide (15 of Luckman), and the second spacer (the modified Cloutier’s second spacer), the second spacer being coupled to the second spacer guide (another element 15 of Luckman).
Regarding claim 17, the modified Cloutier’s baseplate system has wherein at least one of the first spacer (the modified Cloutier’s first spacer) and the second spacer (the modified Cloutier’s second spacer) is taller than the other of the at least one of the first spacer and the second spacer (e.g. different thicknesses, col. 3, ll. 44-51 of Cloutier) such that the first spacer and the second spacer are configured to (i.e. capable of) maintain different sized gaps between the resected surface and a portion of a distal end of the femur when the tibial baseplate system is disposed within a knee joint.
Regarding claim 18, Cloutier discloses a tibial baseplate system (figure 5), comprising a tibial baseplate (45) having a first surface (see figure 5 above) and a second surface (see figure 5 above) that is substantially opposite to the first surface (see figure 5 above), the first surface (see figure 5 above) being configured to (i.e. 
Yet, Cloutier lacks the first spacer guide that opens at a perimeter of the anterior end portion and that extends from the anterior end portion towards the posterior end portion of the tibial baseplate and that is configured to slidingly couple a first spacer to the lateral side portion of the tibial baseplate such that the first spacer is configured to slide along the first spacer guide, from the anterior end portion towards the posterior end portion of the tibial baseplate, the second spacer guide that opens at a perimeter of the anterior end portion and that extends from the anterior end portion towards the posterior end portion of the tibial baseplate and that is configured to slidingly couple a second spacer to the medial side portion of the tibial baseplate, such that the second spacer is configured to slide along the second spacer guide, from the anterior end portion towards the posterior end portion of the tibial baseplate.
However, Luckman teaches a connection mechanism wherein a guide (15) (see figure 4 above) opens at a perimeter of an anterior end portion (see figure 4 above) and that extends from the anterior end portion (see figure 4 above) towards a posterior end portion (see figure 4 above) of the plate (see figure 4 above), and wherein the guide (15) (see figure 4 above) is configured to (i.e. capable of) slidingly couple with a spacer 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute each of Cloutier’s connection mechanism between the guides and the spacers with a guide that opens at a perimeter of an anterior end portion and that extends from the anterior end portion towards the posterior end portion of the plate, and wherein the guide is configured to slidingly couple with a spacer such that the spacer is configured to slide along the guide from the anterior end portion towards the posterior end portion of the plate as taught by Luckman, since such a modification is a mere substitution of one known connection mechanism for another to yield predictable results. 
Thus, the modified Cloutier’s baseplate system has a first spacer guide (15 of Luckman) that opens at a perimeter of the anterior end portion (see figure 4 of Luckman above) and that extends from the anterior end portion (see figure 4 of Luckman above) towards the posterior end portion (see figure 4 of Luckman above) of the tibial baseplate (the modified Cloutier’s tibial baseplate) and that is configured to (i.e. capable of) slidingly couple a first spacer (the modified Cloutier’s first spacer) to the lateral side portion of the tibial baseplate (figure 5 of Cloutier) such that the first spacer is configured to (i.e. capable of) slide along the first spacer guide (15 of Luckman), from the anterior end portion towards the posterior end portion of the tibial baseplate (the modified Cloutier’s tibial baseplate), a second spacer guide (another element 15 of Luckman) that opens at a perimeter of the anterior end portion (see figure 4 of Luckman 
Regarding claim 19, the modified Cloutier’s baseplate system has wherein the first and second spacer guides (elements 15 of Luckman) run substantially parallel with each other at the second surface of the tibial baseplate (the modified Cloutier’s tibial baseplate).
Regarding claim 20, the modified Cloutier’s baseplate system has wherein the first spacer (the modified Cloutier’s first spacer) and the second spacer (the modified Cloutier’s second spacer) each comprise a different height (e.g. different thicknesses, col. 3, ll. 44-51 of Cloutier) so as to retain different sized gaps between a lateral side and a medial side of a knee joint (figure 5 of Cloutier) when the tibial baseplate having the first spacer and the second spacer coupled thereto are disposed within the knee joint.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cloutier and Luckman as applied to claim 1 above, and further in view of Colquhoun et al. (US 2009/0270869), herein referred to as Colquhoun.
Regarding claim 7, the modified Cloutier’s baseplate system discloses all the features/elements as claimed but lacks a tensioning device that is configured to couple with the tibial baseplate and a femur of a patient when the tibial baseplate system is disposed in a knee joint of the patient such that when the tensioning device is actuated, the tensioning device varies a distance between the tibia and the femur.
However, Colquhoun teaches a tensioning device (2) (figure 2) that is configured to (i.e. capable of) couple with a tibial baseplate (18) and a femur (102) of a patient when the tibial baseplate system (figure 1) is disposed in a knee joint of the patient such that when the tensioning device (2) is actuated, the tensioning device varies a distance between the tibia and the femur (¶43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Cloutier’s baseplate system with a tensioning device as taught by Colquhoun, since accurate location of the prosthesis components relative to the bone depends on accurate preparation of the tibia and femur, in particular that the bones are resected accurately (¶2).

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed May 3, 2021 have been fully considered but they are not persuasive.
Applicant’s arguments on pages 10-14, under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103, of the Remarks are directed to the amended claims 1, 9, and 18 and the references Cloutier and Luckman. Applicant argues that “the Office has not shown that each and every element of independent claims 1, 9, and 18 is taught or suggested in the cited references (either individually or in any combination).” However, the Examiner respectfully disagrees, see Office Action above with respect to the amended claims 1, 9, and 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450.  The examiner can normally be reached on Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SI MING KU/Primary Examiner, Art Unit 3775